Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elwell et al. (US Patent 9,266,473), herein after referred to as Elwell, in view of Unver et al. (US Patent Application Publication 2018/0229654), herein after referred to as Unver, and further in view of Motz et al. (US Patent Application Publication 2016/0179195), herein after referred to as Motz.
Regarding independent claim 1, Elwell discloses a method of displaying a vehicle driving situation (abstract), the method comprising: 
[ ] a UE (User Equipment) [ ] installed in a vehicle (figure 1 reference mobile device 120 described in columns 3-4 lines 66-67 and 1-13 respectively to be placed in a holder 145 installed in vehicle 103 such as a windshield to provide a viewing angle of the vehicle surroundings); 
acquiring in real time a surrounding outside image of the vehicle through a second camera installed in the vehicle (Figure 1 reference camera 127 of mobile device 120 described in columns 3-4 lines 66-67 and 1-13 respectively to be directed toward the roadway for capturing images of the vehicle surroundings. Columns 4-5 lines 50-67 and 1-4 describes that the driving status data includes video stream of traffic surrounding the vehicle 103 that is captured using the camera 127 of the mobile device 120. Column 5 lines 5-39 describes image analysis of the video stream to generate an alert. Column 5 lines 46-67 describes to transmit the events as they occur (description of real time).); 
[ ]; 
receiving the outside image by means of the UE (Figure 1 reference camera 127 of mobile device 120 described in columns 3-4 lines 66-67 and 1-13 respectively to be directed toward the roadway for capturing images of the vehicle surroundings.); and 
displaying a first image including the outside image in real time on a screen of the UE (Figure 3A is a depiction of another mobile device (Mary) outside of the vehicle in a call with the mobile device inside the vehicle (Joseph) as described in column 9 lines 43-67. While the depiction of figure 3A is of the other mobile device (Mary) column 10 lines 2-4 specifically describes similar information may be displayed on Joseph’s mobile phone as well (mobile device 120). Herein after, citation of figures 3A-3C will be considered to regard either in vehicle mobile device or out of vehicle mobile device. Additionally, column 5 lines 40-45 specifically describes mobile device 120 includes a display 128 configured to display one or more of the aforementioned driving status (defined as including the video stream).), 
wherein the first image is displayed [ ] (figure 3A-3C reference displayed images).
Elwell does not specifically disclose sensing a position of a UE (User Equipment) through a first camera installed in a vehicle, sensing a gaze direction of a driver through a third camera installed in the vehicle or wherein the first image is displayed when the UE is positioned in the gaze direction of the driver.
Unver discloses a method of displaying a vehicle driving situation (abstract), the method comprising: 
sensing a position of a UE (User Equipment) through a first camera installed in a vehicle (figure 9 reference 901 to determine location(s) of mobile device(s) in the vehicle as described in paragraph [0043] to be determine via either the camera 104 of the mobile device 102 itself or in vehicle cameras 750 and 758 depicted in figure 7 (figures 1-3 depicts cameras positions related to vehicle interior)); 
 	[ ]; 
sensing a gaze direction of a driver through a third camera installed in the vehicle (figure 9 reference 902 to use gaze tracking to determine which mobile device(s) the driver looks at as described in paragraph [0044] to be performed by gaze tracking modules 707 (formed within mobile device 102 corresponding to camera 104 as shown in figure 7) or 792 (formed within vehicle 101 corresponding to cameras 750/758 as shown in figure 7)); 
[ ]; and 
displaying a first image [ ] on a screen of the UE (figure 9 reference 912 and 914 described in paragraph [0046] describes to send an alert to the operating system of the application (on the mobile device) to warn the user that continued use of the application is dangerous, and/or turning off the application), 
wherein the first image is displayed when the UE is positioned in the gaze direction of the driver (figure 9 reference 904, 908, 910, 912, and 914 described in paragraph [0046] to determine mobile device user is gazing at and thereafter warn the user on the mobile device).
It is noted Unver specifically describes the situational use of the invention to regard applications defined as “do not use” during driving or not defined as “do not use” in paragraph [0030]. Paragraph [0030] continues in that if an application is not designated as “do not use” there is no need to determine whether the driver is using the device or the driver’s level of visual attention. 
Motz discloses a method of detecting gaze towards a display in a vehicle such that if the gaze is not directed towards the displayed information the display is placed into an idle state and if the gaze is directed towards the displayed information the information is displayed but may be turned idle if a hazarderous situation occurs allowing the driver to be less distracted (summary of invention paragraphs [0005]-[0013] and detailed invention paragraphs [0016]-[0018]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Unver’s application’s NOT designated as “do not use” during driving with the known technique of still detecting gaze towards the application yielding the predictable results of idling the display during none gaze periods and idling the display during gaze periods when a hazard is detected enabling a driver to be less distracted as disclosed by Motz (paragraph [0011]).
Additionally, it would have been obvious to one skilled in the art before the effective filing date of the current application to enable Elwell’s method with the known technique of sensing a position of a UE through a first camera installed in a vehicle, sensing a gaze direction of a driver through a third camera installed in the vehicle and displaying the first image when the UE is positioned in the gaze direction of the driver yielding the predictable results of identifying and mitigating dangerous gaze use of mobile applications during driving as disclosed by Unver (paragraph [0005]) and Motz (paragraph [0011]).
Regarding claim 2, Elwell discloses the method of claim 1, wherein the outside image that is displayed on the screen of the UE includes at least one of a front image (figure 3A reference front view), a side image, or a rear image of the vehicle (columns 4-5 lines 64-67 and 1-4 respectively, describes the video stream may be of a rear view backing up camera of the vehicle).
Regarding claim 8, Elwell discloses the method of claim 1, further comprising additionally displaying a predetermined dangerous situation in the first image on the screen of the UE using a predetermined expression when the dangerous situation is sensed (figure 3C reference predetermined expression braking alert 314 described in column 10 lines 30-47 to be displayed during the predetermined dangerous situation of analyzes between vehicle speed data of the braking light of another vehicle).
Regarding independent claim 10, Elwell discloses a system for displaying a vehicle driving situation, the system comprising: 
a vehicle including [ ] a UE (User Equipment) (figure 1 reference mobile device 120 described in columns 3-4 lines 66-67 and 1-13 respectively to be placed in a holder 145 installed in vehicle 103 such as a windshield to provide a viewing angle of the vehicle surroundings), a second camera acquiring in real time an outside image of the vehicle (Figure 1 reference camera 127 of mobile device 120 described in columns 3-4 lines 66-67 and 1-13 respectively to be directed toward the roadway for capturing images of the vehicle surroundings. Columns 4-5 lines 50-67 and 1-4 describes that the driving status data includes video stream of traffic surrounding the vehicle 103 that is captured using the camera 127 of the mobile device 120. Column 5 lines 5-39 describes image analysis of the video stream to generate an alert. Column 5 lines 46-67 describes to transmit the events as they occur (description of real time).), [ ]; and 
the UE receiving the outside image and displaying in real time a first image including the outside image on a screen of the UE (Figure 3A is a depiction of another mobile device (Mary) outside of the vehicle in a call with the mobile device inside the vehicle (Joseph) as described in column 9 lines 43-67. While the depiction of figure 3A is of the other mobile device (Mary) column 10 lines 2-4 specifically describes similar information may be displayed on Joseph’s mobile phone as well (mobile device 120). Herein after, citation of figures 3A-3C will be considered to regard either in vehicle mobile device or out of vehicle mobile device. Additionally, column 5 lines 40-45 specifically describes mobile device 120 includes a display 128 configured to display one or more of the aforementioned driving status (defined as including the video stream).), 
wherein the first image is displayed [ ] (figure 3A-3C reference displayed images).
Elwell does not specifically disclose sensing a position of a UE (User Equipment) through a first camera installed in a vehicle, sensing a gaze direction of a driver through a third camera installed in the vehicle or wherein the first image is displayed when the UE is positioned in the gaze direction of the driver.
Unver discloses a system for displaying a vehicle driving situation (abstract), the system comprising: 
a vehicle including a first camera sensing a position of a UE (User Equipment) (figure 9 reference 901 to determine location(s) of mobile device(s) in the vehicle as described in paragraph [0043] to be determine via either the camera 104 of the mobile device 102 itself or in vehicle cameras 750 and 758 depicted in figure 7 (figures 1-3 depicts cameras positions related to vehicle interior)), [ ], and a third camera sensing a gaze direction of the driver (figure 9 reference 902 to use gaze tracking to determine which mobile device(s) the driver looks at as described in paragraph [0044] to be performed by gaze tracking modules 707 (formed within mobile device 102 corresponding to camera 104 as shown in figure 7) or 792 (formed within vehicle 101 corresponding to cameras 750/758 as shown in figure 7)); and 
[ ], 
wherein the first image is displayed when the UE is positioned in the gaze direction of the driver (figure 9 reference 904, 908, 910, 912, and 914 described in paragraph [0046] to determine mobile device user is gazing at and thereafter warn the user on the mobile device).
It is noted Unver specifically describes the situational use of the invention to regard applications defined as “do not use” during driving or not defined as “do not use” in paragraph [0030]. Paragraph [0030] continues in that if an application is not designated as “do not use” there is no need to determine whether the driver is using the device or the driver’s level of visual attention. 
Motz discloses a method of detecting gaze towards a display in a vehicle such that if the gaze is not directed towards the displayed information the display is placed into an idle state and if the gaze is directed towards the displayed information the information is displayed but may be turned idle if a hazarderous situation occurs allowing the driver to be less distracted (summary of invention paragraphs [0005]-[0013] and detailed invention paragraphs [0016]-[0018]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Unver’s application’s NOT designated as “do not use” during driving with the known technique of still detecting gaze towards the application yielding the predictable results of idling the display during none gaze periods and idling the display during gaze periods when a hazard is detected enabling a driver to be less distracted as disclosed by Motz (paragraph [0011]).
Additionally, it would have been obvious to one skilled in the art before the effective filing date of the current application to enable Elwell’s method with the known technique of sensing a position of a UE through a first camera installed in a vehicle, sensing a gaze direction of a driver through a third camera installed in the vehicle and displaying the first image when the UE is positioned in the gaze direction of the driver yielding the predictable results of identifying and mitigating dangerous gaze use of mobile applications during driving as disclosed by Unver (paragraph [0005]) and Motz (paragraph [0011]).
Regarding claim 11, Elwell discloses the system of claim 10, wherein the outside image that is displayed on the screen of the UE includes at least one of a front image (figure 3A reference front view), a side image, or a rear image of the vehicle (columns 4-5 lines 64-67 and 1-4 respectively, describes the video stream may be of a rear view backing up camera of the vehicle).
Regarding claim 17, Elwell discloses the system of claim 10, further comprising the UE additionally displaying a predetermined dangerous situation in the first image on the screen of the UE using a predetermined expression when the dangerous situation is sensed (figure 3C reference predetermined expression braking alert 314 described in column 10 lines 30-47 to be displayed during the predetermined dangerous situation of analyzes between vehicle speed data of the braking light of another vehicle).

3.		Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elwell-Unver-Motz in view of Oba (US Patent Application Publication 2019/0337466).
Regarding claim 3, Elwell discloses the method of claim 2.
Elwell does not specifically disclose wherein the outside image that is displayed on the screen of the UE is determined in accordance with a driving direction of the vehicle.
Oba discloses wherein a display may switch between different captured image views determined for exampled by shifting the vehicle gear shift into reverse to display a rear image captured by a rear view camera (paragraph [0076]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Elwell’s mobile display displaying of the outside image with the known technique being determined in accordance with a driving direction of the vehicle as disclosed by Oba (paragraph [0076]) yielding the predictable results of facilitating the driver during reverse driving.
Regarding claim 12, Elwell discloses the system of claim 10.
Elwell does not specifically disclose wherein the outside image that is displayed on the screen of the UE is determined in accordance with a driving direction of the vehicle.
Oba discloses wherein a display may switch between different captured image views determined for exampled by shifting the vehicle gear shift into reverse to display a rear image captured by a rear view camera (paragraph [0076]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Elwell’s mobile display displaying of the outside image with the known technique being determined in accordance with a driving direction of the vehicle as disclosed by Oba (paragraph [0076]) yielding the predictable results of facilitating the driver during reverse driving.

Response to Arguments
4.		Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. Applicant argues prior art Elwell’s mobile device camera is different from than the claimed limitation of “acquiring in real time a surrounding outside image of the vehicle through a second camera installed in the vehicle”. The examiner respectfully disagrees.
As previously cited in the rejection, prior art Elwell discloses in columns 3-4 lines 66-67 and 1-13 respectively the mobile device to be placed in a holder installed in a vehicle to provide a viewing angle of the vehicle surroundings (Figure 3A depicts the view captured by the mobile device as described in column 10 lines 1-18). The claimed second camera is limited in scope to be installed in a vehicle. In so far as the independent claim the manner of how the camera is installed is not claimed. Therefore, a mobile device’s camera in a holder installed in the vehicle is considered to be within the scope of interpretation of a camera installed in the vehicle. Further, the mobile device is specifically described to acquire an outside image of the surroundings of the vehicle. Figure 3A depicts the acquired image to regard a real time image. Therefore, the rejection in this manner is upheld. It is noted that the claim states that the UE receives the outside image. While this does not state that the second camera is within the housing of the UE the UE still in some manner receives the outside image captured by the second camera. This furthers the interpretation that the second camera operates from the UE (until claim language specifies differently).
Applicant’s next argument regard’s prior art Motz. Applicant argues Motz discloses the driver’s gaze is directed toward presentation 11 of the heads up display 2 which is installed in the vehicle and not the claimed limitation of “displaying a first image including the outside image in real time on a screen of the UE, wherein the first image is displayed on a screen of the UE when the UE is positioned in the gaze direction of the driver.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Motz was only utilized for the technique of detecting gaze being directed towards a display to, in response to the detected gaze at the display, display information on the display. Elwell was utilized to disclose displaying of first image including the outside image in real time on a screen of the UE. The combination enabling Elwell’s UE screen to display the first image with Motz’s technique of displaying information on a display in response to a detected gaze at the display as previously rejected. The rejection in this manner is maintained.
Applicant’s last argument states, even if combined, the combination does not teach relationships between first-third cameras installed in the vehicle and UE positioned in the gaze direction of the driver, and transfer and conditional display of information as recited in claim 1. This is a reiteration of the above arguments. Elwell is maintained to disclose a second camera in a UE to image an outside image in the gaze direction of the driver wherein the UE has a screen to display the outside image. Unver figure 9 and paragraph [0043] describes to detect mobile devices in a vehicle by a camera 104, 750, and/or 758 (first camera)(this was not address by applicant’s argument but rather a spurious blanket statement that the language was not disclosed). Unver further discloses in paragraph [0032] one or more cameras 104, 750, or 758 (three cameras) utilized for gaze tracking. Thereby describing all of the claimed limitations argued. The rejection is maintained and therefore final.

Conclusion
5.		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622